DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 05, 2022 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on January 05, 2022 in response to the Office Action mailed on October 05, 2021. 

Priority
This application is a continuation of and claims priority to U. S. Patent Application No. 15/043,233 filed on February 12, 2016.

Status of the Claims
Claims 1-20 are pending.
Claims 21-30 are cancelled. 
Allowance
 Claims 1-20 are allowed. Applicant’s remarks and argument filed on January 05, 2022 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 wherein one or more of the requests comprise test requests, wherein the payment reader processing unit is configured to determine electrical characteristics of the contact interface based on the digital monitoring signal and to monitor the responses from the chip card and timing of the responses from the chip card, wherein the payment reader processing unit is configured to take a first corrective action based on a comparison of local test criteria to one or more of the electrical characteristics of the contact interface, the monitored responses from the chip card, and the monitored timing of the responses from the chip card, and to take a second corrective action based on the system response message, and wherein the payment service system processing unit is configured to update the server test criteria based on the electrical characteristics of the contact
interface, the monitored responses from the chip card, the monitored timing of the responses and the previous responses, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based upon their dependency on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKIB MASUD/Primary Examiner, Art Unit 3687